Citation Nr: 1134648	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  08-26 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1958 to June 1962.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in January 2010 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file. In April 2010, the Board remanded this claim for additional development.  That development having been completed, the claim is now ready for appellate review.

As stated in the April 2010 Board Remand, the issue of entitlement to a total rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran is diagnosed with PTSD that is medically attributed to a stressor he experienced during his service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development that may have existed under the VCAA cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.


II.  Entitlement to Service Connection for PTSD

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

In addition, the Board notes that VA has recently amended its adjudication regulations governing service connection for posttraumatic stress disorder by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule adds the following exception to the general requirements for stressor verification set forth in 38 C.F.R. § 3.304 (f)(3) if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  As such, they are applicable to this case.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or in whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

VA regulations provide that if PTSD is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Evidence of behavioral changes following the claimed assault is one type of relevant evidence that may constitute credible evidence of the stressor and such evidence includes, but is not limited to, a request for a transfer to another military duty assignment, deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavior changes.  Under 38 C.F.R. § 3.304(f)(3), VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

The Veteran is seeking entitlement to service connection for PTSD.  The Veteran asserts that while serving in the Philippines he was attacked by several people with bats and robbed.  Service personnel records indicate the Veteran did serve in the Philippines, starting in December 1960.  See AF Form 7.

The Board finds the requirements for service connection have been met.  The initial element is met because the Veteran's diagnosis of PTSD is documented, for example, in an August 2010 VA examination.  The Veteran has also submitted evidence of his treatment at VA outpatient centers for his PTSD.  

As for the second element, the Board finds the Veteran's stressor has been corroborated.  At the outset, the Board observes that the Veteran's account of his stressor has been consistent throughout the record, over the course of multiple years.  The Board notes that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board notes that documents from Clark Air Force Base hospital, where the Veteran indicated he was treated after the attack, are no longer available.  See April 2011 Memorandum.  However, the Veteran's service records help to corroborate the stressor.  The Veteran asserts his stressor occurred while stationed in the Philippines in approximately 1961 and service records indicate the Veteran was stationed in the Philippines, starting in December 1960.  Giving the Veteran the benefit of the doubt, the Board finds that the Veteran's stressor is credible and verified.

The third element has also been met, as the Veteran's PTSD has been linked to his in-service stressor.  A VA outpatient note from June 2007 notes that the Veteran had a clear traumatic event occurring during his military service and his clinical picture may represent delayed onset of PTSD symptoms.  

Additionally, the Veteran was afforded a VA examination in August 2010.  He described his personal assault that occurred in the Philippines and indicated that his symptoms started about ten years prior to the examination.  The Veteran was diagnosed with PTSD.  The examiner opined that as there was no evidence to support or refute the Veteran's stressor claim, it is as least as likely as not that his PTSD is a result of the alleged personal assault.  The examiner noted a letter from the Veteran's wife and brother describing a continuity of symptoms consistent with PTSD for at least 23 years.  Furthermore, the VA examiner noted that there was no reason to refute the psychiatric nurse's opinion from June 2007.

There remains a question of whether the Veteran's anxiety disorder is related to cardiac and financial problems in his past.  A close review of his medical records show that he experiences anxiety and stress-like symptoms that were attributed to his financial and heart difficulties, however, it was noted that he experienced many of these symptoms prior to his first heart attack.  

In sum, the Veteran has been diagnosed as having PTSD as a result of his experience during active service and there is sufficient evidence corroborating the in-service personal attack.  Resolving all doubt in the Veteran's favor, the Board finds that service connection is warranted for PTSD.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


